          5:19-bk-72293 Doc#: 5 Filed: 08/22/19 Entered: 08/22/19 09:34:47 Page 1 of 16


                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF ARKANSAS
                                           FAYETTEVILLE DIVISION

Debtor(s) Shareika M Campbell                                                                 Case No. 5:19-bk-72293




                                              Arkansas Chapter 13 Plan
                                                  (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan             Amended Plan              For an amended plan, all applicable provisions must be repeated
                                                     from the previous plan(s). Provisions may not be incorporated by
                                                     reference from previously filed plan(s).

                                                    List below the sections of the plan that have been changed:
                                                    _________________________________________________________________

                                                     State the reason(s) for the amended plan, including any changes of
                                                     circumstances below. If creditors are to be added, please complete Addendum A
                                                     as well as file any appropriate amended schedules.
                                                     ________________________________________________________________

                                                     ________________________________________________________________

                                                     The Amended Plan is filed:         Before confirmation
                                                                                        After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
               rules and judicial rulings may not be confirmable.

               Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
               be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
               attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan,
               you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court either
               electronically (if filer is approved for electronic filing) or at the following addresses:

                    For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                                                                 nd
                     United States Bankruptcy Court, 300 West 2 Street, Little Rock, AR 72201

                    For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                     United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

               The objection should be filed consistent with the following timelines:

                     Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                     concluded.

                     Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                     Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                     plan.

                     Amended plan: Within 21 days after the filing of the amended plan.


             The court may confirm this plan without further notice if no objection to confirmation is timely filed.
          Debtor(s) _____________________________
           5:19-bk-72293                                      Case No.09:34:47
                            Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                               Page 2 of 16

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the
  plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
  provision will be ineffective if set out later in the plan.

          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                 Included     Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                 Included     Not included
  2

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

      Original plan: The debtor(s) will pay $362.00 per month to the trustee. The plan length is 36 months.

          The following provision will apply if completed:

               Plan payments will change to $________ per month beginning on ________.

               Plan payments will change to $________ per month beginning on ________.
                   (Use additional lines as necessary.)

         Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
         plan or ________. The plan length is ________ months.

          The following provision will apply if completed:

               Plan payments will change to $________ per month beginning on ________.

               Plan payments will change to $________ per month beginning on ________.
                   (Use additional lines as necessary.)

         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable
      commitment        period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of
      payments are      specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
      specified in this plan.

  2.2     Payments shall be made from future income in the following manner:

          Name of debtor Shareika M Campbell

                  Direct pay of entire plan payment or ________ (portion of payment) per month.

                  Employer withholding of ____ per month.
                      Payment frequency:        monthly,  semi-monthly,      bi-weekly,    weekly,    other
                      If other, please specify: ___________________

                            Employer name
                            Address

                            Phone

          Name of debtor

                  Direct pay of entire plan payment or ________ (portion of payment) per month.

                  Employer withholding of $________ per month.
                      Payment frequency:        monthly,  semi-monthly,      bi-weekly,    weekly,    other
                      If other, please specify: ___________________

                            Employer name      ______________________________________
                            Address            ______________________________________
                                               ______________________________________
                            Phone              ______________________________________

Arkansas Plan Form - 2/18                                                                                                    Page 2
         Debtor(s) _____________________________
          5:19-bk-72293                                      Case No.09:34:47
                           Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                              Page 3 of 16


  2.3    Income tax refunds.

   Check one.
          Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
         return and will turn over to the trustee all income tax refunds received during the plan term.

             Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
         income tax return filed during the plan term within 14 days of filing.



  2.4 Additional payments.

   Check one.
          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

             To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
         the source, estimated amount, and date of each anticipated payment.

        _____________________________________________________________________________________________________

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.

         Check one.
           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

         Creditor and last 4 digits of                                   Monthly
                                          Collateral                                                     To be paid
         account number                                                  payment amount
         Credit Acceptance                2014 Kia Forte                 30.00                              Preconfirmation
                                                                                                            Postconfirmation
         Santander        Consumer 2011 Kia Sorento                      40.00                              Preconfirmation
         USA                                                                                                Postconfirmation
                                                                                                            Preconfirmation
                                                                                                            Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
           None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
        changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
        disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
        creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
        in full through disbursements by the trustee, with interest, if any, at the rate stated.

        The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
        necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
        applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over
        any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic
        stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all
        payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
        longer be treated by the plan.



Arkansas Plan Form - 2/18                                                                                                          Page 3
         Debtor(s) _____________________________
          5:19-bk-72293                                      Case No.09:34:47
                           Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                              Page 4 of 16

                                                                       Monthly                                             Interest rate,
         Creditor and last                            Monthly                            Estimated        Monthly
                                                                       installment                                         if any, for
         4 digits of           Collateral             installment                        arrearage        arrearage
                                                                       payment                                             arrearage
         account number                               payment                            amount           payment
                                                                       disbursed by                                        payment
                                                                          Debtor(s)
                                                                          Trustee
                                                                          Debtor(s)
                                                                          Trustee
                                                                          Debtor(s)
                                                                          Trustee

  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

           Claims listed in this subsection consist of debts that were:

            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).

        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

         Creditor and last 4                                              Debt/
                                                          Purchase                      Value of                            Monthly
         digits of account       Collateral                               estimated                        Interest rate
                                                          date                          collateral                          payment
         number                                                           claim
         Aaron’s                 Electronics                              $779.60       $779.60            5.5%             $24




  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.

        Check one.
           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

          The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.

        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
        entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a
        filed and allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly
        payment.

        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.




Arkansas Plan Form - 2/18                                                                                                             Page 4
         Debtor(s) _____________________________
          5:19-bk-72293                                      Case No.09:34:47
                           Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                              Page 5 of 16

         Creditor and last 4                                          Debt/                                                    Estimated
                                                       Purchase                         Value of     Interest    Monthly
         digits of account        Collateral                          estimated                                                unsecured
                                                       date                             collateral   rate        payment
         number                                                       claim                                                    amount
         Santander                2011          Kia                   15,797.41         3932.00      5.5%        $119          $11865.41
         Consumer USA             Sorento
         Credit                   2014          Kia                   13,076.58         3394.00      5.5%        $102          $9682.58
         Acceptance               Forte


  3.5   Surrender of collateral.

            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

            The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
        U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
        1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
        allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise
        ordered by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the
        proceeds will be remitted to the trustee.

          Creditor and last 4 digits of account number                   Collateral to be surrendered




  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
      in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1   General.

        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
        interest.

  4.2   Trustee’s fees.

        The trustee’s fees are governed by statute and may change during the course of the case.

  4.3   Attorney’s fees.

        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:

              Amount paid to attorney prior to filing:     $ 300.00

              Amount to be paid by the trustee:            $ 3,200.00

              Total fee requested:                         $ 3,500.00

        Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
        paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the
        total disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $ 1,200.00 and 25 %, respectively.

  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts
        unless otherwise ordered by the court.
Arkansas Plan Form - 2/18                                                                                                                Page 5
         Debtor(s) _____________________________
          5:19-bk-72293                                      Case No.09:34:47
                           Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                              Page 6 of 16



         Creditor                               Nature of claim (if taxes, specify type and years)        Estimated claim amount




  4.5   Domestic support obligations.

        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation.***

         Name and address of holder                Paid to                                   Name of debtor obligated
                                                      Holder
                                                      Governmental unit, below
                                                      Holder
                                                      Governmental unit, below

        The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

         Name and address of the                   Holder of the
                                                                                             Name of debtor obligated
         governmental unit                         domestic support obligation




        Continuing domestic support obligation payment.

           The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.

           The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.

        Domestic support obligation arrearage payment.

           The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.

           Name and address of creditor                                               Total estimated           Monthly arrearage
                                                                                      arrearage amount          payment




Arkansas Plan Form - 2/18                                                                                                       Page 6
        Debtor(s) _____________________________
         5:19-bk-72293                                      Case No.09:34:47
                          Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                             Page 7 of 16


 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
        case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
        below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
        (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
        income              pool            based               on             the            following               circumstances:
        _________________________________________________________________________________
        _____________________________________________________________________________________________________

        Check one, if applicable.
           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or

           Other. Please specify _____________________________________________.

  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

            The unsecured claims designated below will be paid prior to payment of other nonpriority unsecured claims. The reason the
        claims are treated as “special” is stated below. These claims will be paid in full based on the filed and allowed proof of claim
        except as to monthly payment and interest rate, if any.

        Creditor and last 4 digits of                           Monthly        Interest rate (if blank,    Reason for classification
                                              Debt amount
        account number                                          payment        no interest to be paid)     as special




  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.

        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

            The monthly installment payments will be paid on the following nonpriority unsecured claims for which the last payment is due
        after the final plan payment and any default in payments is cured. The payments will be disbursed by the trustee during the plan
        term. These claims will be paid in full based on the filed and allowed proof of claim except as to monthly payment and interest
        rate, if any. The debtor(s) will resume the monthly installment payments at the conclusion of the case.

        Creditor and last 4 digits of                           Monthly        Interest rate (if blank,    Reason for classification
                                              Debt amount
        account number                                          payment        no interest to be paid)     as long term




 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.

        Check one.
          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.


Arkansas Plan Form - 2/18                                                                                                          Page 7
         Debtor(s) _____________________________
          5:19-bk-72293                                      Case No.09:34:47
                           Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                              Page 8 of 16

                               Description of                                            Number of                         Monthly
                                                       Payment to       Payment                           Arrearage
         Creditor              contract or                                               remaining                         arrearage
                                                       be paid by       amount                            amount
                               property                                                  payments                          payment
         William Cameron       Residential Lease         Debtor(s)      $1100.00
                                                         Trustee
         Cox                   Internet                  Debtor(s)      $10.00
         Communication                                   Trustee
                                                       Debtor


             Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
        upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.


         Creditor and last 4 digits of account number                     Description of contract or property

         T-Mobile                                                         Cell phone contract



  6.2   Sale of assets.

        Check one.
          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

           The debtor(s) propose to sell the described real or personal property after notice and court approval on the following terms
        and will commit the proceeds as indicated. The debtor(s) also make the provisions listed below if the sale of the property does
        not ultimately occur.

                                                                                                Provision for proceeds and if
         Creditor                  Property to be sold                Terms of sale
                                                                                                property does not sell



  6.3   Claims not to be paid by the trustee.

        Check one.
          None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

           The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include
        home mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt)
        from property that is not property of the estate.

                                                                                 Description of property/nature of
         Creditor                              Payment to be paid by
                                                                                 obligation
                                                   Debtor(s)
                                                   Other _______________
                                                   Debtor(s)
                                                   Other _______________

  6.4   Postpetition claims.

        Check one.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

           Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
        creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose
        before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid
        balance of such claim may be subject to discharge.




Arkansas Plan Form - 2/18                                                                                                           Page 8
        Debtor(s) _____________________________
         5:19-bk-72293                                      Case No.09:34:47
                          Doc#: 5 Filed: 08/22/19 Entered: 08/22/19  _______________
                                                                             Page 9 of 16



 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:

        Check the applicable box.

           plan confirmation.

           entry of discharge.

           other: _________________________________________________________


 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

        Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard
        provision is a provision not otherwise included in the Official Form or deviating from it. Nonstandard
        provisions set out elsewhere in this plan are ineffective.

  8.1   The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.


        1. To receive payment from the Trustee, either prior to or following confirmation, a secured creditor must file a
            proof of claim. Secured claims which are not filed within the time period required by Federal Bankruptcy
            Rule §3002(c) may be disallowed or subordinated to other claims upon further order of the Court.

        2. Confirmation of this Plan does not bar a party in interest from objection to a claim which is not filed in
            accordance with Federal Bankruptcy Rules §3001 or §3002.

        3. Property of the estate includes all the property specified in 11 USC §541 and all property of the kind specified
             in such section acquired by the debtor after commencement of the case but before the case is closed,
             dismissed or likewise converted to one under another chapter of the Code. All property of the debtor
             remains vested in the estate until completion of the plan.

        4. All contractual provision regarding arbitration or alternative dispute resolution is rejected in connection with
            the administration of this Chapter 13 case.

 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by
        an attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical
        to those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.


                  /s/ Todd F Hertzberg              Date August 22, 2019
                  Signature of Attorney for Debtor(s)

                  /s/ Shareika M Campbell                 Date August 22, 2019

                  Signature(s) of Debtor(s)
                  (required if not represented by an attorney; otherwise optional)




Arkansas Plan Form - 2/18                                                                                           Page 9
            5:19-bk-72293 Doc#: 5 Filed: 08/22/19 Entered: 08/22/19 09:34:47 Page 10 of 16




                                   UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF ARKANSAS
                                         FAYETTEVILLE DIVISION
IN RE: Shareika M Campbell                                      CASE NO: 19-72293
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 8/22/2019, I did cause a copy of the following documents, described below,
Chapter 13 Plan and Notice




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 8/22/2019
                                                          /s/ Todd F. Hertzberg
                                                          Todd F. Hertzberg 2008268
                                                          Hertzberg Law Firm of Arkansas, P.A.
                                                          4285 N Shiloh Dr, Ste 108
                                                          Fayetteville, AR 72703
                                                          479 303 5555
               5:19-bk-72293 Doc#: 5 Filed: 08/22/19 Entered: 08/22/19 09:34:47 Page 11 of 16




                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF ARKANSAS
                                              FAYETTEVILLE DIVISION
 IN RE: Shareika M Campbell                                             CASE NO: 19-72293

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 8/22/2019, a copy of the following documents, described below,

Chapter 13 Plan and Notice




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 8/22/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Todd F. Hertzberg
                                                                            Hertzberg Law Firm of Arkansas, P.A.
                                                                            4285 N Shiloh Dr, Ste 108
                                                                            Fayetteville, AR 72703
            5:19-bk-72293
PARTIES DESIGNATED            Doc#:
                   AS "EXCLUDE"      5 Filed:
                                WERE NOT SERVED 08/22/19   Entered:
                                                VIA USPS FIRST        08/22/19 09:34:47 Page 12 of 16
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS                              FIRST CLASS                              CASE INFO
CREDIT ACCEPTANCE                        SANTANDER CONSUMER USA                   1LABEL MATRIX FOR LOCAL NOTICING
CO BRETT ROBERTS CEO                     CO SCOTT POWELL PRESIDENT                08615
25505 W 12 MILE RD                       1601 ELM ST STE 800                      CASE 5-19-BK-72293
SOUTHFIELD MI 48034                      DALLAS TX 75201                          WESTERN DISTRICT OF ARKANSAS
                                                                                  FAYETTEVILLE
                                                                                  THU AUG 22 07-56-54 CDT 2019



ATT MOBILITY                             AARON SALES LEASE OWNERSHIP              ADVANCE AMERICA
PO BOX 536216                            1015 COBB PLACE BLVD NW                  3101 LUSK DR STE 109
ATLANTA GA 30353-6216                    KENNESAW GA 30144-3672                   NEOSHO MO 64850-2010




AMER MNGT SCVS                           ARKANSAS REGIONAL THERAPY SERVICES       BANK OF AMERICA
PO BOX 44069                             2758 MILENNIUM                           PO BOX 15220
OKLAHOMA CITY OK 73144-1069              FAYETTEVILLE AR 72703-4798               WILMINGTON DE 19886-5220




CBELL FINANCE                            CREDIT ACCEPTANCE                        CREDIT ONE BANK
83977 HIGHWAY 59                         PO BOX 513                               6801 S CIMARRON RD
STILWELL OK 74960-6450                   SOUTHFIELD MI 48037-0513                 LAS VEGAS NV 89113-2273




DIAMOND FINANCE                          ERNEST B CAMPBELL                        FIRST PREMIER BANK
2128 N YELLOWOOD AVE                     1363 S DEERFIELD WAY                     601 S MINNESOTA AVE
BROKEN ARROW OK 74012-9101               FAYETTEVILLE AR 72701-7456               SIOUX FALLS SD 57104-4868




FREEDOM ADVANCE                          GLOBAL LOANS   COLCORD                   MIDLAND FUNDING
2886 HWY 412                             2246 US HWY 412                          CO STEPHEN LAMB ESQ
COLCORD OK 74338-1487                    COLCORD OK 74338-0000                    PO BOX 1027
                                                                                  BEEBE AR 72012-1027




PROGRESSIVE INSURANCE                    PROGRESSIVE LEASING                      REGIONS BANK
6300 WILSON MILLS RD                     256 WEST DATA DRIVE 413310               PO BOX 11407
CLEVELAND OH 44143-2182                  DRAPER UT 84020-2315                     BIRMINGHAM AL 35246-0100




SANTANDER CONSUMER USA                   SECURITY FINANCE                         SIMMONS BANK
PO BOX 961245                            PO BOX 3146                              PO BOX 7009
FORT WORTH TX 76161-0244                 SPARTANBURG SC 29304-3146                PINE BLUFF AR 71611-7009




SPRINT NEXTEL CORRESPONDENCE             T MOBILE                                 US DEPARTMENT OF EDUCATIONGL
ATTN BANKRUPTCY DEPT                     C O AMERICAN INFOSOURCE LP               2401 INTERNATIONAL POB 7859
PO BOX 7949                              4515 N SANTA FE AVE                      MADISON WI 53707-7859
OVERLAND PARK KS 66207-0949              OKLAHOMA CITY OK 73118-7901
            5:19-bk-72293
PARTIES DESIGNATED            Doc#:
                   AS "EXCLUDE"      5 Filed:
                                WERE NOT SERVED 08/22/19   Entered:
                                                VIA USPS FIRST        08/22/19 09:34:47 Page 13 of 16
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

UNIVERSITY OF ARKANSAS                   WASHINGTON REGIONAL CLINIC               WEBBANKFINGERHUT
1 UNIVERSITY ARKANSAS                    3215 N NORTHHILLS BLVD                   6250 RIDGEWOOD RD
214 ARKANSAS UNION                       FAYETTEVILLE AR 72703-4424               SAINT CLOUD MN 56303-0820
FAYETTEVILLE AR 72701-0000




WORLD FINANCE CORPORATION
PO BOX 6429
GREENVILLE SC 29606-6429
                 5:19-bk-72293
Label Matrix for local noticing Doc#: 5 Filed: 08/22/19
                                        Fayetteville Division Entered: 08/22/19 09:34:47    Page 14 of 16
                                                                                    72CV-18-2281
0861-5                                  U.S. Bankruptcy Court                       Washington County Circuit Court
Case 5:19-bk-72293                      35 E. Mountain St., Ste. 316                280 N College St. 401
Western District of Arkansas            Fayetteville, AR 72701-5352                 Fayetteville, AR 72701-4279
Fayetteville
Thu Aug 22 07:56:54 CDT 2019
AT&T Mobility                           Aaron Sales & Lease Ownership               Advance America
PO Box 536216                           1015 Cobb Place Blvd N.W.                   3101 Lusk Dr Ste 109
Atlanta, GA 30353-6216                  Kennesaw, GA 30144-3672                     Neosho, MO 64850-2010



Amer Mngt Scvs                              Arkansas Regional Therapy Services          Bank of America
PO Box 44069                                2758 Milennium                              PO Box 15220
Oklahoma City, OK 73144-1069                Fayetteville, AR 72703-4798                 Wilmington, DE 19886-5220



(c)BELL FINANCE                             Chexsystems                                 Credit Acceptance
83977 HIGHWAY 59                            Attn: Consumer Relations                    PO Box 513
STILWELL OK 74960-6450                      7805 Hudson Rd Ste 100                      Southfield, MI 48037-0513
                                            Saint Paul, MN 55125-1703


Credit Collection (Progressive              Credit One Bank                             Diamond Finance
PO Box 607                                  6801 S. Cimarron Rd.                        2128 N. Yellowood Ave
Norwood, MA 02062-0607                      Las Vegas, NV 89113-2273                    Broken Arrow, OK 74012-9101



Enhanced Recovery                           Equifax                                     Ernest B Campbell
PO Box 57547                                PO Box 9701                                 1363 S. Deerfield Way
Jacksonville, FL 32241-7547                 Allen, TX 75013-9701                        Fayetteville, AR 72701-7456



Experian                                    First Premier Bank                          Freedom Advance
PO Box 4500                                 601 S Minnesota Ave                         2886 Hwy 412
Allen, TX 75013-1311                        Sioux Falls, SD 57104-4868                  Colcord, OK 74338-1487



Global Loans - Colcord                      Hertzberg Law Firm of Arkansas, P.A.        LVNV Funding
2246 US Hwy 412                             4285 N. Shiloh Drive STE 108                c/o Resurgent Capital Services
Colcord, OK 74338-0000                      Fayetteville, AR 72703-5351                 PO Box 1269
                                                                                        Greenville, SC 29602-1269


Midland Funding                             Midland Funding LLC                         Progressive Insurance
c/o Stephen Lamb, Esq.                      PO Box 2001                                 6300 Wilson Mills Rd
PO Box 1027                                 Warren, MI 48090-2001                       Cleveland, OH 44143-2182
Beebe, AR 72012-1027


Progressive Insurance                       Progressive Leasing                         Progressive leasing
c/o Credit Collection Service               256 Est Data Drive                          256 West Data Drive 413310
P.O. Box 607                                Draper, UT 84020                            Draper, UT 84020-2315
Norwood, MA 02062-0607
Regions Bank     5:19-bk-72293 Doc#: 5 Filed: 08/22/19
                                       Resurgent Capital     Entered: 08/22/19 09:34:47
                                                                                   SantanderPage   15USA
                                                                                             Consumer  of 16
PO Box 11407                           PO Box 19034                                PO Box 961245
Birmingham, AL 35246-0100              Greenville, SC 29602-9034                   Fort Worth, TX 76161-0244



Security Finance                                       Shareika M Campbell                                  Simmons Bank
PO Box 3146                                            1363 S. Deerfield Way                                PO Box 7009
Spartanburg, SC 29304-3146                             Fayetteville, AR 72701-7456                          Pine Bluff, AR 71611-7009



(p)SPRINT NEXTEL CORRESPONDENCE                        (p)T MOBILE                                          Trans Union
ATTN BANKRUPTCY DEPT                                   C O AMERICAN INFOSOURCE LP                           PO Box 2000
PO BOX 7949                                            4515 N SANTA FE AVE                                  Chester, PA 19016-2000
OVERLAND PARK KS 66207-0949                            OKLAHOMA CITY OK 73118-7901


U.S. Trustee (ust)                                     US Department of Education/GL                        University of Arkansas
Office Of U. S. Trustee                                2401 International POB 7859                          1 University Arkansas
200 W Capitol, Ste. 1200                               Madison, WI 53707-7859                               214 Arkansas Union
Little Rock, AR 72201-3618                                                                                  Fayetteville, AR 72701-0000


Washington Regional Clinic                             Webbank/fingerhut                                    World Finance Corporation
3215 N Northhills Blvd                                 6250 Ridgewood Rd                                    PO Box 6429
Fayetteville, AR 72703-4424                            Saint Cloud, MN 56303-0820                           Greenville, SC 29606-6429



Joyce Bradley Babin                                    Todd F. Hertzberg
Chapter 13 Standing Trustee                            HERTZBERG LAW FIRM OF ARKANSAS, P.A.
P.O. Box 8064                                          4285 N. Shiloh Dr.
Little Rock, AR 72203-8064                             Suite 108
                                                       Fayetteville, AR 72703-5351



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Sprint                                                 TMobile
PO Box 4191                                            PO Box 53410
Carol Stream, IL 60197-0000                            Bellevue, WA 98015-0000




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


Bell Finance
1737 Hwy 59 S
Stilwell, OK 74960
                 5:19-bk-72293 Doc#: 5 Filed: 08/22/19 Entered: 08/22/19 09:34:47 Page 16 of 16


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Shareika M Campbell                               End of Label Matrix
1363 S. Deerfield Way                                Mailable recipients    46
Fayetteville, AR 72701-7456                          Bypassed recipients     1
                                                     Total                  47
